Name: 2005/55/EC: Commission Decision of 25 January 2005 amending Council Directive 92/33/EEC to extend the derogation relating to import conditions for vegetable propagating and planting material from third countries (notified under document number C(2005) 115)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  agricultural policy;  international trade;  plant product;  trade;  European Union law;  means of agricultural production
 Date Published: 2005-01-26; 2005-10-14

 26.1.2005 EN Official Journal of the European Union L 22/17 COMMISSION DECISION of 25 January 2005 amending Council Directive 92/33/EEC to extend the derogation relating to import conditions for vegetable propagating and planting material from third countries (notified under document number C(2005) 115) (2005/55/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material other than seed (1), and in particular Article 16(2) second subparagraph thereof, Whereas: (1) The Commission is required pursuant to Article 16(1) of Directive 92/33/EEC to decide whether vegetable propagating and planting material, other than seed, produced in a third country and affording the same guarantees as regards obligations on the supplier, identity, characteristics, plant health, growing medium, packaging, inspection arrangements, marking and sealing, is equivalent in all these respects to vegetable propagating and planting material other than seed produced in the Community and complying with the requirements and conditions of that Directive. (2) However, the information presently available on the conditions applying in third countries is still not sufficient to enable the Commission to adopt any such decision in respect of any third country at this stage. (3) In order to prevent trade patterns from being disrupted, Member States importing vegetable propagating and planting material, other than seed, from third countries should be allowed to continue to apply to such products conditions equivalent to those applicable to similar Community products in accordance with Article 16(2) of Directive 92/33/EEC. (4) The period of application of the derogation provided for in Article 16(2) the first subparagraph of Directive 92/33/EEC, which was extended until 31 December 2004 by Commission Decision 2002/111/EC (2) should accordingly be further extended. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Materials for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In the first subparagraph of Article 16(2) of Directive 92/33/EEC, the date 31 December 2004 is replaced by 31 December 2007. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 157, 10.6.1992, p. 1. Directive as last amended by Commission Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). (2) OJ L 41, 13.2.2002, p. 43.